




FIRST AMENDMENT TO
CREDIT AGREEMENT


FIRST AMENDMENT, dated as of September 30, 2014 (this “Agreement”), to the
AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) dated as of November 25, 2013, among ACADIA REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), ACADIA REALTY
TRUST, a Maryland real estate investment trust (the “REIT”) and certain
subsidiaries of the Borrower from time to time party hereto, as Guarantors, each
lender from time to time party hereto (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement (including, if applicable, the
Credit Agreement as amended pursuant to Section 1 below).
WHEREAS, the Borrower has requested that the Credit Agreement be modified as
herein set forth; and
WHEREAS, the Lenders and the Administrative Agent have agreed to modify the
Credit Agreement as herein set forth solely upon the terms and conditions
provided for in this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Modification of the Credit Agreement. On the Amendment Effective Date
(as defined below), the Credit Agreement shall be, and hereby is, amended to
incorporate the changes marked on the copy of the Credit Agreement attached
hereto as Exhibit A.
SECTION 2. Conditions of Effectiveness. This Agreement shall not become
effective until the date on which all of the following conditions precedent
shall have been satisfied or waived in writing (such date being referred to
herein as the “Amendment Effective Date”):
(a)    Counterparts. The Administrative Agent shall have received counterparts
of this Agreement duly executed by each of the Loan Parties, the Administrative
Agent and each of the Lenders.
(b)    Fees. The Borrower shall have paid, by wire transfer of immediately
available funds, to the Administrative Agent all fees owed to the Lenders, any
Arranger and the Administrative Agent and/or any of its Affiliates.
(c)    Company Documentation. The Administrative Agent shall have received such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (i) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer required in connection with this Agreement, (ii) that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in (x) its jurisdiction of
organization and (y) each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, (iii) that the resolutions delivered to the
Administrative Agent and the Lenders on the Closing Date are and remain in full
force and effect and have not been modified, rescinded or superseded since the
date of adoption and (iv) that all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents




--------------------------------------------------------------------------------




to which it is a party have been obtained, and are in full force and effect (or
stating that no such consents, licenses or approvals are so required).
(d)    Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that (i)
the representations and warranties set forth in Section 3 below are true and
correct in all material respects (without duplication of materiality qualifiers
set forth therein), (ii) there has been no event or circumstance since December
31, 2011 that has had or could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect and (iii) that no action, suit,
investigation or proceeding is pending or, to the knowledge of any Loan Party,
threatened in any court or before any arbitrator or Governmental Authority that
(1) relates to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (2) could reasonably be expected
to have a Material Adverse Effect.
(e)    Additional Information. The Administrative Agent shall have received such
other assurances, information, certificates, documents, instruments, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.
SECTION 3. Representations and Warranties. After giving effect to this
Agreement, the Loan Parties, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct on the date hereof with the same force and effect as if made on such
date (except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date). Each of the Loan Parties represents
and warrants (which representations and warranties shall survive the execution
and delivery hereof) to the Administrative Agent and the Lenders that:
(a)it has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement and the transactions contemplated hereby and
has taken or caused to be taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby;
(b)no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement, except for filings for
reporting purposes required under applicable securities laws;
(c)this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms;
(d)no Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement; and
(e)the execution, delivery and performance of this Agreement will not
(i) contravene the terms of any of its Organization Documents; (ii) conflict
with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (x) any Contractual Obligation to
which such Loan Party is a party or affecting such Loan Party or the properties
of such Loan Party or any of its Subsidiaries or (y) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (iii) violate any Law.
SECTION 4. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.




--------------------------------------------------------------------------------




SECTION 5. Costs and Expenses. The Loan Parties acknowledge and agree that their
payment obligations set forth in Section 11.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not any Default has occurred or is continuing), including, but not limited to,
the reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent.
SECTION 6. Ratification.
(a)Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.
(b)This Agreement shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Credit
Agreement or any of the instruments or agreements referred to therein or a
waiver of any Default or Event of Default under the Credit Agreement, whether or
not known to the Administrative Agent or any of the Lenders, or (ii) to
prejudice any right or remedy which the Administrative Agent or any of the
Lenders may now have or have in the future against any Person under or in
connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.
SECTION 7. Modifications. Neither this Agreement, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.
SECTION 8. References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.
SECTION 9. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.
SECTION 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 11. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 12. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------




SECTION 13. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]
    
IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the
undersigned Lenders have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.
BORROWER:


ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
By:
ACADIA REALTY TRUST, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




    
GUARANTORS:




ACADIA REALTY TRUST, a Maryland real estate investment trust
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA 1520 MILWAUKEE AVENUE LLC, a Delaware limited liability company
By /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA 28 JERICHO TURNPIKE LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President






--------------------------------------------------------------------------------




ACADIA 2914 THIRD AVENUE LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA 5-7 EAST 17TH STREET LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA 83 SPRING STREET LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA BARTOW AVENUE LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA CHESTNUT LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




ACADIA GOLD COAST LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President






--------------------------------------------------------------------------------




ACADIA MAD RIVER PROPERTY LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA MERCER STREET LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA RUSH WALTON LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA TOWN LINE LLC, a Connecticut limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA WEST 54TH STREET LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA WEST SHORE EXPRESSWAY LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President






--------------------------------------------------------------------------------




MARK PLAZA FIFTY L.P., a Pennsylvania limited partnership
By:
ACADIA MARK PLAZA LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA MARK PLAZA LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


RD ABINGTON ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership
By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


RD ABSECON ASSOCIATES, L.P, a Delaware limited partnership
By:
ACADIA ABSECON LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA ABSECON LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President






--------------------------------------------------------------------------------




RD BLOOMFIELD ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership
By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


RD HOBSON ASSOCIATES, L.P., a Delaware limited partnership
By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


MARK TWELVE ASSOCIATES, LP, a Pennsylvania limited partnership
By:
ACADIA HOBSON LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA HOBSON LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


RD METHUEN ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership
By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President






--------------------------------------------------------------------------------




ACADIA PROPERTY HOLDINGS, LLC, a Delaware limited liability company
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA 181 MAIN STREET LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA CHICAGO LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA CONNECTICUT AVENUE LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


8-12 EAST WALTON LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


A/L 3200 M STREET LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA 3200 M STREET LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




--------------------------------------------------------------------------------






RD BRANCH ASSOCIATES, L.P., a New York limited partnership
By:
Acadia Property Holdings, LLC, its General Partner

By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA WEST DIVERSEY LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


868 BROADWAY LLC
By: /s/ Robert Masters
Name: Robert Masters
Title: Senior Vice President


120 WEST BROADWAY LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


11 EAST WALTON LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


865 WEST NORTH AVENUE LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President






--------------------------------------------------------------------------------




61 MAIN STREET OWNER LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


252-256 GREENWICH AVENUE RETAIL LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


2520 FLATBUSH AVENUE LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA CLARK-DIVERSEY LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President


ACADIA NEW LOUDON LLC
By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President












bank of america, n.a., as
Administrative Agent




By: /s/ Yelena Kharnas    
Name: Yelena Kharnas
Title: Vice President
bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender




--------------------------------------------------------------------------------








By: /s/ Yelena Kharnas    
Name: Yelena Kharnas
Title: Vice President
PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Denise Smyth    
Name: Denise Smyth
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Andrew W. Hussion    
Name: Andrew W. Hussion
Title: Director






